EXECUTION VERSION


Exhibit 10-b


EIGHTH AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT
This EIGHTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of December 5, 2017 (the “Amendment Date”), is entered into by and
among the following parties:
(i)
ARVINMERITOR RECEIVABLES CORPORATION, a Delaware corporation, as Seller;

(ii)
MERITOR, INC. (“Meritor”), an Indiana corporation, as Servicer; and

(iii)
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Related Committed Purchaser, as an
LC Participant, as a Purchaser Agent, as LC Bank and as Administrator.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND
A.The parties hereto have entered into a Receivables Purchase Agreement, dated
as of June 18, 2012 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), and desire to
amend the Receivables Purchase Agreement as set forth herein.
B.Concurrently herewith, the Seller, the Servicer, the Administrator and PNC
Capital Markets LLC are entering into that certain Amended and Restated Fee
Letter, dated as of the date hereof (the “Amended and Restated Fee Letter”)
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Amendments to the Receivables Purchase Agreement. Effective as of the
Amendment Date, the Receivables Purchase Agreement is hereby amended as follows:
(a)    The following new defined term is added to Exhibit I of the Receivables
Purchase Agreement in appropriate alphabetical order:
“LCR Security” means any commercial paper or security (other than equity
securities issued to Meritor or any Originator that is a consolidated subsidiary
of Meritor under generally accepted accounting principles) within the meaning of
Paragraph __.32(e)(1)(viii) of the final rules titled Liquidity Coverage Ratio:


1



--------------------------------------------------------------------------------




Liquidity Risk Measurement Standards, 79 Fed. Reg. 197, 61440 et seq. (October
10, 2014).
(b)    The definition of “Scheduled Commitment Termination Date” set forth in
Exhibit I to the Receivables Purchase Agreement is hereby amended by deleting
the date “December 5, 2019” where it appears therein and substituting the date
“December 7, 2020”.
(c)    Section 1(o) of Exhibit III of the Receivables Purchase Agreement is
hereby replaced in its entirety with the following:
(o)    Liquid Coverage Ratio. The Seller has not issued any LCR Securities, and
the Seller is a consolidated subsidiary of Meritor under generally accepted
accounting principles.
(d)    The following new Section 1(u) is hereby added to Exhibit IV of the
Receivables Purchase Agreement immediately following existing Section 1(t)
thereof:
(u)    Liquid Coverage Ratio. The Seller shall not issue any LCR Security.
(e)    Section 2(a)(i) of Exhibit IV of the Receivables Purchase Agreement is
hereby amended by deleting the reference to “105 days” where it appears therein
and substituting “90 days” therefor and deleting the reference to “55 days”
where it appears therein and substituting “45 days” therefor.
SECTION 2.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrator, each Purchaser and each Purchaser Agent, as follows:
(a)    Representations and Warranties. As of the date hereof and immediately
after giving effect to this Amendment, the representations and warranties made
by such Person in the Transaction Documents to which it is a party are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes a Purchase
and Sale Termination Event, an Unmatured Purchase and Sale Termination Event, a
Termination Event or an Unmatured Termination Event.


2



--------------------------------------------------------------------------------




SECTION 3.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.
SECTION 4.    Effectiveness. This Amendment shall become effective as of the
Amendment Date upon the satisfaction of the following conditions precedent:
(a)    Execution of Amendment. The Administrator shall have received
counterparts hereto duly executed by each of the parties hereto.
(b)    Execution of Amended and Restated Fee Letter. The Administrator shall
have received counterparts of the Amended and Restated Fee Letter duly executed
by each of the parties thereto.
(c)    Receipt of Fees. The Administrator shall have received confirmation that
the “Amendment Fee” under and as defined in the Amended and Restated Fee Letter
has been paid in full in accordance with the terms of the Amended and Restated
Fee Letter.
SECTION 5.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.


3



--------------------------------------------------------------------------------




[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
ARVINMERITOR RECEIVABLES CORPORATION,
as Seller


By: /s/ Carl D. Anderson II    
Name:     Carl D. Anderson II
Title:    President and Treasurer


MERITOR, INC.,
as Initial Servicer


By: /s/ Carl D. Anderson II    
Name:     Carl D. Anderson II
Title:     Treasurer


PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser,
as an LC Participant, as a Purchaser Agent,
as LC Bank and as Administrator




By: /s/ Michal Brown    
Name: Michael Brown
Title: Senior Vice President










4

